Citation Nr: 1416698	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-02 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, variously diagnosed and to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed and to include PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the Army from May 7 to December 4, 1970.   He had service in the Texas National Guard from June 1967 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Recent case law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue, as is reflected on the cover page.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal, except an electronic copy of the transcript of the Veteran's December 2012 videoconference.  

The issue of de novo adjudication of the claim for service connection for an acquired psychiatric disorder, variously diagnosed and to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A rating decision in February 2008, from which a timely appealed was not initiate, denied reopening of claims for service connection for bilateral hearing loss and for PTSD on the basis there was no evidence of a current hearing loss and there was no confirmed diagnosis of PTSD; and that decision is final.  

2.  Evidence added to the record since the February 2008 rating decision does not establish the existence of current bilateral hearing loss, and when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating the claim. 

3.  Evidence added to the record since the February 2008 rating decision establishes the existence of current psychiatric disability other than PTSD, and when with evidence previously assembled, relates to an unestablished fact necessary to substantiate that claim; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The rating decision in February 2008 denying service connection for bilateral hearing loss and for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received since the February 2008 rating decision to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  New and material evidence has been received since the February 2008 rating decision to reopen the claim of service connection for an acquired psychiatric disorder, variously diagnosed and to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA must notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of the information and evidence necessary to substantiate any claim; and the information and evidence that VA would seek to provide; and that which the claimant was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided the requisite VCAA notice as to the application to reopen the claim for service connection for bilateral hearing loss in January 2010.  He was informed of the reason of the prior denial of reopening of that claim in the February 2008 rating decision and of the needed elements for claim substantiation, as well as the respective evidence gathering duties.  

As to the duty to assist, the Veteran's service treatment records (STRs) of his active duty are on file, as are VA treatment records and reports of VA audiometric testing.  There is no contention that any private or service records from his service, after his active duty, in the Texas Army National Guard or records in possession of the Social Security Administration (SSA) would show the current existence of a hearing loss in either ear.  Moreover, the RO provided the Veteran with a new VA audiometric evaluation in July 2010.  The adequacy of the examination and medical opinion obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination report is accepted as an adequate report of examination of the Veteran, because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2013).  

The Veteran testified in support of this claim at a videoconference before the Board in December 2012, and a transcript thereof is on file.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The issue on appeal was identified and the representative specifically elicited testimony from the Veteran as to the relevant clinical history, inservice exposure to loud noise, and needed elements for service connection.  Thus, the Board finds that, consistent with Bryant, Id., the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate this claim on the merits based on the current record. 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Because of the favorable determination that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, variously diagnosed and to include PTSD, further consideration of compliance with the VCAA is deferred and, at this time, no further discussion of the VCAA is required. 

Reopening

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a sensorineural hearing loss or a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder;(f) schizophrenia;(g) schizophreniform disorder;(h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  

In a February 2008 rating decision, reopening of claims for service connection for bilateral hearing loss and PTSD was denied because there was no evidence of a current hearing loss by VA standards and no confirmed diagnosis of PTSD.  The Veteran was advised of appellate rights but he did not file a timely appeal.  He was notified by RO letter in December 2009 that his communication by letter in May 2009 was not timely for the purpose of initiating an appeal inasmuch as it was received more than one year after the February 2008 RO notification letter.  Thus, the February 2008 rating decision was final.  His May 2009 communication was construed as an application to reopen the claim for service connection for PTSD, and subsequently he applied to reopen the claim for service connection for bilateral hearing loss in January 2010.  Moreover, no additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claims de novo.  See 38 C.F.R. § 3.156(b), (c).  

Records on file at that time included the DD 214s which showed that the Veteran had active service from May 7, 1970 to May 13, 1970, and from May 14, 1970, to December 4, 1970.  He received an early military hardship discharge.  His military occupational specialty (MOS) was aircraft maintenance.  

STRs revealed that audiometric testing on examination in February 1970 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
35
15
Not tested
15
Left Ear
25
15
15
Not tested
10

It was noted that he had a low frequency hearing loss in each ear.  In an adjunct medical history questionnaire the Veteran reported having or having had depression or excessive worrying.  

The Veteran underwent an induction ceremony in April 1970.  A May 12, 1970, letter from the Selective Service System shows that the Veteran was inducted on April 7, 1970.  His brother was killed in action in Vietnam on that same date.  The Veteran was granted military leave to attend his brother's funeral and was to return to duty at Ft. Lewis, Washington, on May 7, 1970.  It was reported that he was a member of the U.S. Army since April 7, 1970.  

The STRs are otherwise negative for hearing loss or psychiatric disability.  

A December 1970 examination for service separation found no psychiatric abnormality.  His hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
0
0
0
0
Left Ear
0
0
0
0
0

An adjunct medical history questionnaire shows that the Veteran reported not having or having had depression or excessive worrying, or nervous trouble of any sort.  

On VA audiometric testing in October 2007 the Veteran complained of having had tinnitus since 1970 and having been exposed to loud noise from helicopters and firearms during service.  He did not report any exposure to loud noise outside of his military service.  His hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
25
25
25
40
Left Ear
25
20
25
25
40

The Veteran's speech discrimination ability was 94 percent in each ear.  The diagnosis was a bilateral mild sensorineural hearing loss and bilateral persistent tinnitus.  It was opined that each was more likely than not related to inservice military noise exposure.  

A February 2008 rating decision granted service connection for bilateral tinnitus but denied service connection for bilateral hearing loss because the Veteran did not meet the criteria for hearing loss established by VA, at 38 C.F.R. § 3.385, and PTSD with anxiety because the Veteran had no confirmed stressor; he had not served in combat (or even overseas); and had no confirmed diagnosis of PTSD.  

The appellant has applied to reopen that claim.  

For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Even though the RO determined that new and material evidence had been submitted to reopen the claims for service, the Board must determine in the first instance whether to reopen the claim because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The additional evidence since the February 2008 rating decision includes information that the Veteran served in the Texas Army National Guard from June 1976 to June 1983.  

A report of a September 2010 official psychiatric examination noted that the Veteran reported receiving SSA disability benefits.  He had begun using alcohol and cocaine in 1971 to help him cope with pain in the back of his head and his neck.  He no longer abused substances.  It was reported that he had been in the National Guard for 8 years.  It was concluded that he did not meet the criteria for a diagnosis of PTSD.  The diagnoses were a depressive disorder, not otherwise specified (NOS), and alcohol and cocaine abuse, both in full and sustained remission.  

On VA audiology examination in September 2010 the Veteran reported exposure to gunfire and aircraft noise during service.  He reported that his tinnitus had begun 8 years ago.  His hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15
15
20
15
40
Left Ear
15
20
20
25
40

The Veteran's speech discrimination ability was 96 percent in the right ear and 98 percent in the left ear.  The conclusion was that he had a mild high frequency sensorineural hearing loss in each ear.  It was opined that such hearing loss was not caused by or a result of acoustic trauma because the STRs showed he entered service with normal hearing and there was no significant threshold shift at any frequency in either ear.  Also, he reported that his tinnitus began many years after his military service.  

The September 2010 rating decision which is appealed noted that severance of service connection for tinnitus would not be proposed because the prior grant of service connection was correct based upon the practice at the time of that grant.  

On file is an April 2011 Affidavit which appears to be signed by a physician indicating that the Veteran desired to kill himself and had "probable PTSD."  

Lay statements from the Veteran, his wife, and his daughter attest to his current hearing difficulties. 

On VA psychiatric examination in April 2012 the claim file was reviewed.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnoses were a major depressive disorder, recurrent, in partial remission; an anxiety disorder, NOS; and polysubstance [abuse] dependence, in full remission.  It was reported that there was an overlap between symptoms of depression and anxiety.  The anxiety appeared to be secondary to the major depressive disorder.  The substance abuse was in full remission and was not relevant to the Veteran's current symptoms.  

It was reported that after his active service the Veteran had entered the National Guard in 1982 and served therein for four years.  He had begun to abuse cocaine and alcohol in 1972 in order to calm himself down.  He abused cocaine and alcohol for about 4 years but stopped 6 years ago.  He had stopped working about 6 years ago due to depression.  He reported having vivid dreams about his brother and reported having nightmares that he was fighting in Vietnam.  The examiner reported that the Veteran did not meet the criteria for a diagnosis of PTSD but met the criteria for a major depressive disorder and for an anxiety disorder.  While the death of his brother was traumatic and appeared to have triggered his symptoms, this type of trauma did not meet the criteria for PTSD.  Rather, it appeared that the major depressive disorder and anxiety were a result of unresolved grief and anger around this event.  

At the December 2012 videoconference the Veteran testified that he had noted a hearing during service and had been exposed to loud noise during service.  The Veteran's service representative noted that the number zero (0) had been inserted in the audiometric chart on the report of the service separation examination and asserted that the Veteran had not been given audiometric testing at that time.  Also, the Veteran testified that he did not recall having been afforded audiometric testing at the time of the examination for service separation.  The Veteran insisted that his military service included the time from when he was formally inducted into service in April 1970 and not merely from later in May 1970 (and other evidence indicates that upon being informed of his brother's death in April 1970, he was given leave to attend his brother's funeral).  

Bilateral Hearing Loss

A requirement for a grant of service connection is that there be competent evidence of current disability,  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  However, to establish the existence of current hearing loss VA has established objective criteria which can only be met and shown by audiometric testing.  See 38 C.F.R. § 3.385.  Here, while the examination in February 1970 revealed threshold levels above 25 decibels at 500 and 1,000 Hertz in the right ear, he did not have threshold levels of 26 decibels or more at three or more of the relevant frequencies in either ear and did not have threshold levels of 40 decibels or more any relevant frequency in either ear.  Thus, although it was reported at service entrance that he had a low frequency hearing loss in each ear, the fact remains that by VA standards his hearing acuity was normal at service entrance.  

As to the contention that the service separation examination report is erroneous, the Board need not address this contention because the postservice audiometric testing, in 2007 prior to the February 2008 rating decision, as well as the recent audiometric testing in 2010 both show that the Veteran's hearing acuity continues to be normal by VA standards in each ear.  

In sum, neither the old nor the new evidence, or in fact the old and new evidence together, shows that the Veteran now has or has ever had a hearing loss in either ear by VA standards.  In reaching this determination, the Board may not weigh the evidence but in this case there is no need for any such evidentiary weighing.  The lay evidence, consisting of family statements and the Veteran's statements and testimony, are not competent to establish that he has now, or has ever had, a hearing loss by VA standards, i.e., 38 C.F.R. § 3.385.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

Therefore, since there is no new and material evidence which is competent to establish the existence of a hearing loss in either ear at any time, this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Acquired Psychiatric Disorder, Variously Diagnosed And To Include PTSD

The February 2008 rating decision specifically limited the adjudication to denying service connection for PTSD, based on VA treatment records.  In fact, the February 14, 2008, notification letter specifically noted that service connection was denied for PTSD.  

However, the additional evidence shows that the Veteran has other acquired psychiatric disability and the 2012 VA psychiatric examination yielded an opinion which confirmed the opinion expressed by the earlier in 2010 that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, neither the 2010 examiner nor the 2012 examiner opined whether any acquired psychiatric disorder other than PTSD was related to the Veteran's military service.  

Therefore, since there is new and material evidence which is competent to establish the existence of acquired psychiatric disability other than PTSD, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



ORDER

The claim for service connection for bilateral hearing loss is not reopened.  

The claim for service connection for an acquired psychiatric disorder, variously diagnosed and to include PTSD, is reopened.  


REMAND

The claim for service connection for an acquired psychiatric disorder, variously diagnosed and to include PTSD, requires further development before being decided on the merits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate the claim and to afford the appellant of every possible consideration.

The Board notes that VA has a duty to obtain SSA records when it has actual notice that the appellant is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the appellant's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  

Similarly, records of the Veteran's service with the Texas Army National Guard should be obtained in order to ascertain whether he had any complaints consistent with or indicative of psychiatric disability.  

Further, a psychiatric examination which addresses whether any acquired psychiatric disability other than PTSD is related to military service would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to submit copies of any of his Social Security Administration (SSA) records that are in the appellant's possession.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the appellant's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claim file.  

When requesting records in the custody of a Federal department or agency, such as SSA records all reasonable efforts must be made until it is clear that either such records do not, or no longer, exist or that further efforts to obtain such records would be futile.  

3.  Take the appropriate steps to obtain the Veteran's STRs for his service in the Texas Army National Guard.  If needed, take the appropriate steps, to include contacting the Veteran, to clarify his inclusive dates of service with that organization.  

4.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include the current and full name and address of the current custodian of the records of his post-service treatment since 1970.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, there must be an initial request for the records and at least one follow-up request if the records are not received or unless a response is received that records do not exist.  

5.  All attempts to secure this evidence must be documented in the claim file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the appellant and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

6.  After the foregoing has been accomplished, or a reasonable period of time has expired in attempting to fulfill the foregoing, schedule the appellant for an appropriate VA psychiatric examination to ascertain the etiology of any psychiatric disability(ies) that the Veteran now has.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claim file, to include a complete copy of the REMAND, must be made available to the examiner and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the appellant now has current psychiatric disability.  Each such disability should be identified.  As to each such identified disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability(ies) had its onset in or was aggravated during active service from May to December 1970; opposed to being due to any postservice etiology.  

In reaching these determinations, the examiner should review all past medical studies in an attempt to reconcile findings and opinions expressed, to include the Veteran's past abuse of alcohol and illicit substances, and the reason for any such past abuse, to include whether such abuse is due to psychiatric disability of service origin.  

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each opinion or conclusion made by the examiner.  If the examiner determines that a decision cannot be made without resort to mere speculation, the examiner should explain why.  

In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

7.  After the above actions have been completed, readjudicate the claim on the merits.  If the claim remains denied, issue a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


